Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 depends on claim 12 which is a cancelled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected because claim 4 recites the limitation “the integrated circuit”.  There is insufficient antecedent basis for this limitation in the claim. The limitation was not preceded by “an integrated circuit.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of Marshall (US 2003/0031339) in further view of Gunnar (EP 2661061).

Regarding claim 1, Westermann teaches A micro electromechanical systems (MEMS) microphone assembly comprising: a microphone assembly housing (Westermann figure 7, shell 25 houses a microphone assembly which can be considered a microphone assembly housing)  including a sound port (Westermann figures 6-7 and ¶0055, “shell 25 joined with the faceplate 3, a battery door 6 in the faceplate, and the electronic components, such as a microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); an acoustic transducer disposed in the housing and in acoustic communication with the sound port (Westermann figures 6-7 and ¶0055, “microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); a magnetic transducer including an electrical coil (Westermann figure 7, telecoil 37), however does not explicitly teach an acoustic MEMS transducer disposed in the housing; an external-device interface having a plurality of electrical contacts; an electrical circuit disposed in the housing, the electrical circuit electrically coupled to the acoustic transducer and to electrical contacts on the external-device interface, the electrical coil disposed about a metal portion of the microphone assembly housing, the electrical coil having leads, at least one of the leads electrically terminated at a coil contact of the housing. 
 
Marshall teaches an external-device interface having a plurality of electrical contacts (Marshall figure 3A and ¶0072, “To provide the electrical connections between the electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid…surface mount contacts or terminations 60, 62, 64, and 66”); an electrical circuit disposed in the housing (Marshall figure 3A and ¶0059, “integrated circuit 14” and Claim 80, “method of mounting a telecoil assembly in a hearing aid”), the electrical circuit electrically coupled to electrical contacts on the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”), the magnetic transducer fastened to the housing (Marshall figure 3A and ¶0059, “integrated circuit 14” and Claim 80, “method of mounting a telecoil assembly in a hearing aid”),  the electrical coil having leads, at least one of the leads electrically terminated at a coil contact of the housing (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known connection techniques of Marshall to improve the known hearing aid of Westermann to achieve the predictable result of reducing component size and conserving space in a device.

Gunnar teaches an acoustic MEMS transducer disposed in the housing (Gunnar ¶0031, “The hands-free accessory 110 may include a microphone element 115…a MEMS microphone”), the electrical coil disposed about a metal portion of the microphone assembly housing (Gunnar ¶0031, “The telecoil 116 may include a core and a wire wrapped around the core. The core of the telecoil 116 may be made of metal”); the electrical circuit electrically coupled to the acoustic transducer (Gunnar figure 2A, processor 280 electrically connected to accessory 110 with microphone and speaker).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gunnar to improve the known hearing aid of Westermann in view of Marshall to achieve the predictable result of conserving space in a hearing device by using a smaller MEMS microphone.

Regarding claim 2, Westermann in view Marshall in further view of Gunnar teaches the microphone assembly housing comprising a base and a can coupled to a first surface of the base (Marshall figure 3a, and ¶0057, “core” connected to substrate 16), the external-device interface disposed on a second surface of the base, opposite the first surface (Marshall figure 3A, and ¶0072, “surface mount contacts or terminations 60, 62, 64, and 66”), wherein the electrical coil of the magnetic transducer is wound about the can (Marshall figure 3a, and ¶0057, “a winding of wire about a highly permeable core”).

Regarding claim 3, Westermann in view Marshall in further view of Gunnar teaches wherein the can is metal having a medium or high permeability (Marshall figure 3a, and ¶0057, “a winding of wire about a highly permeable core”) and the magnetic transducer is a telecoil and the at least one lead of the electrical coil is electrically coupled to the electrical circuit via the coil contact (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing).

Regarding claim 4, Westermann in view Marshall in further view of Gunnar teaches wherein the integrated circuit is configured to condition a signal of the magnetic transducer (Marshall ¶0058 “The ends 18 and 20 of the telecoil 12 provide the output signal of the telecoil 12 (i.e., a current representative of the audio signal received from the induction loop) to the terminals 22 of the integrated circuit 14”).

Regarding claim 5, Westermann in view of Marshall in further view of Gunnar teaches the electrical circuit is configured to output a signal, based on input from the MEMS transducer or the telecoil or a blend of both the telecoil and the MEMS transducer, to a contact of the external-device interface (Gunnar figure 2A, processors 280 and microphone 115, coil 116).

Regarding claim 10, Westermann in view Marshall in further view of Gunnar teaches a terminal board coupled to the can, wherein the coil contact is disposed on the terminal board (Marshall figure 3A, substrate 16).

Regarding claim 11, Westermann teaches microphone assembly comprising: a microphone assembly housing (Westermann figure 7, shell 25 houses a microphone assembly which can be considered a microphone assembly housing)  including base (Westermann figure 7, substrate the telecoil is connected to) an acoustic transducer disposed in the housing and in acoustic communication with a sound port of the housing (Westermann figures 6-7 and ¶0055, “microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); a magnetic transducer including an electrical coil disposed about a core (Westermann figure 7, telecoil 37), the magnetic transducer fastened to the housing (Westermann figure 7, telecoil 37), however does not explicitly teach including base, a metal can coupled to a first surface of the base, an acoustic microelectromechanical systems (MEMS), and an external-device interface having a plurality of electrical contacts on a second surface of the base opposite the first surface; an electrical circuit disposed in the housing, the electrical circuit electrically coupled to the acoustic transducer and to electrical contacts on the external-device interface; the electrical coil having leads, at least one of the leads electrically coupled to the electrical circuit; an electrical coil disposed about a core with medium or high magnetic permeability, wherein the metal can is the core about which the electrical circuit is disposed.

Marshall teaches a base (Marshall figure 3A, substrate 16), a metal can coupled to a first surface of the base (Marshall figure 3A, and ¶0057 “highly permeable core”), and an external-device interface having a plurality of electrical contacts on a second surface of the base opposite the first surface (Marshall figure 3A and ¶0072, “To provide the electrical connections between the electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid…surface mount contacts or terminations 60, 62, 64, and 66”); an electrical circuit disposed in the housing (Marshall figure 3A and ¶0059, “integrated circuit 14”), the electrical circuit electrically coupled to and to electrical contacts on the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”); the electrical coil having leads, at least one of the leads electrically coupled to the electrical circuit (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing); an electrical coil disposed about a core with medium or high magnetic permeability (Marshall figure 3A, and ¶0057 “highly permeable core”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known connection techniques of Marshall to improve the known hearing aid of Westermann to achieve the predictable result of reducing component size and conserving space in a device

Gunnar teaches an acoustic micromechanical systems (MEMS) (Gunnar ¶0031, “The hands-free accessory 110 may include a microphone element 115…a MEMS microphone”) and wherein the metal can is the core about which the electrical circuit is disposed (Gunnar ¶0031, “The telecoil 116 may include a core and a wire wrapped around the core. The core of the telecoil 116 may be made of metal”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gunnar to improve the known hearing aid of Westermann in view of Marshall to achieve the predictable result of conserving space in a hearing device by using a smaller MEMS microphone.

Regarding claim 13, Westermann in view Marshall in further view of Gunnar teaches wherein the electrical circuit is an integrated circuit (Marshall figure 3A, integrated circuit 14), the external-device interface is a surface-mount interface (Marshall ¶0072, “surface mount contacts”) and the integrated circuit is configured to condition a signal of the magnetic transducer (Marshall ¶0058 “The ends 18 and 20 of the telecoil 12 provide the output signal of the telecoil 12 (i.e., a current representative of the audio signal received from the induction loop) to the terminals 22 of the integrated circuit 14”).

Regarding claim 14, Westermann in view Marshall in further view of Gunnar teaches the electrical circuit configured to output a signal based on input from the MEMS transducer or the magnetic transducer, to a contact of the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”).

Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of Marshall (US 2003/0031339) in further view of Gunnar (EP 2661061) in further view of Bolognia (US 2014/0103464).

Regarding claim 6, Westermann in view of Marshall in further view of Gunnar does not explicitly teach wherein the coil contact is disposed on the first surface of the base.

Bolognia teaches wherein the coil contact is disposed on the first surface of the base (Bolognia figures 3-4 and ¶0055 “package base 40 has a number of external contacts/bond pads 54 for electrically…connecting the microphone system 17 with an external apparatus”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bolognia to improve the known hearing aid of Westermann in view Marshall in further view of Gunnar to achieve the predictable result of a more compact device by conserving space using a MEMS transducer.

Regarding claim 7, Westermann in view Marshall in further view of Gunnar in further view of Bolognia teaches a conductor directly electrically connecting the coil contact to a contact on the external-device interface (Bolognia ¶0055 and figures 3-4).

Regarding claim 9, Westermann in view Marshall in further view of Gunnar in further view of Bolognia teaches wherein the magnetic transducer is configured as a telecoil (Marshall figures 1-3B and ¶0058 telecoil 12).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of Marshall (US 2003/0031339) in further view of Gunnar (EP 2661061) in further view of Bolognia (US 2014/0103464).
in further view of Bengtsson (US 2007/0104343).

Regarding claim 8, Westermann in view of Marshall in further view of Gunnar in further view of Bolognia does not explicitly teach wherein the magnetic transducer is configured as a wireless charging device.

Bengtsson teaches wherein the magnetic transducer is configured as a wireless charging device (Bengtsson figure 1, and ¶0017 inductor 23 and inductor 17).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bengtsson to improve the known hearing aid of Westermann in view of Marshall in further view of Gunnar in further view of Bolognia to achieve the predictable result of preventing issues with cord tangling by omitting wired connector chargers.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of Marshall (US 2003/0031339) in further view of Gunnar (EP 2661061) in further view of Woods (US 2018/0054681).

Regarding claim 15, Westermann in view of Marshall in further view of Gunnar does not explicitly teach the electrical circuit configured to output a blended signal, based on input from the MEMS transducer and the magnetic transducer, to a contact of the surface-mount interface.

Woods teaches he electrical circuit configured to output a blended signal, based on input from the MEMS transducer and the magnetic transducer, to a contact of the surface-mount interface (Woods ¶0010, “the signal from the telecoil is digitized and fed to the processing circuitry 100 where it is mixed with the microphone signal to generate the audio output for the hearing aid wearer when the hearing aid is operating in a telecoil mode”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Woods to improve the known hearing aid of Westermann in view of Marshall in further view of Gunnar to achieve the predictable result of enabling a telecoil mode for receiving sound that omits unnecessary noise.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of Marshall (US 2003/0031339) in further view of Gunnar (EP 2661061) in further view of Bengtsson (US 2007/0104343).

Regarding claim 16, Westermann in view of Marshall in further view of Gunnar teaches wherein the electrical coil comprises a telecoil (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing), however does not explicitly teach a wireless charging coil having leads electrically coupled to corresponding contacts on the base.

Bengtsson teaches a wireless charging coil having leads electrically coupled to corresponding contacts on the base (Bengtsson figure 1, and ¶0017 inductor 23 and inductor 17).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bengtsson to improve the known hearing aid of Westermann in view of Marshall in further view of Gunnar in to achieve the predictable result of preventing issues with cord tangling by omitting wired connector chargers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the arguments do not apply to the new grounds of rejection in the current office action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652